PER CURIAM:
Monroe Crowner Harrod appeals the district court’s order, entered after a bench trial, forfeiting certain property to the United States. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Harrod, No. CA-02-2816-WDQ (D.Md. July 16, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED